EXHIBIT 10.3

 

AMERICAN VANGUARD CORPORATION

 

1994 STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”), effective as of
            , 200   (the “date of grant”), is entered into by and between
American Vanguard Corporation, a Delaware corporation (the “Company”), and
             (the “Employee”).

 

RECITALS

 

A. The Board of Directors of the Company has adopted the 1994 Stock Incentive
Plan, as amended and restated (the “Plan”). Capitalized terms used but not
defined in this Agreement shall have the meaning assigned to such terms in the
Plan.

 

B. The Plan permits the granting of stock options, including Incentive Stock
Options, to Participants to purchase shares of Common Stock in accordance with
the provisions of the Plan and subject to such other terms as the Committee may
determine in its sole discretion.

 

C. To provide the Employee with a further incentive for remaining as an employee
with the Company or one of its subsidiaries and increasing the Employee’s
efforts for the benefit of the Company and its subsidiaries, the Employee has
been selected by the Committee to be an eligible Participant under the Plan and
to receive an Award subject to the terms and conditions set forth below.

 

TERMS AND CONDITIONS

 

In consideration of the foregoing and of the mutual covenants contained herein
and other valuable consideration, the receipt of which is hereby acknowledged,
the parties agree as follows:

 

1. Grant of Option.

 

(a) Subject to the terms and conditions of the Plan and this Agreement, the
Company hereby grants to the Employee, effective as of the date of grant, the
right and option to purchase all or any part of                     
(            ) shares of Common Stock (the “Option Shares”), which shall become
exercisable pursuant to the Vesting Schedule set forth in Section 2(a) of this
Agreement, for an exercise price of                      Dollars and
            /100 ($            ) per share (the “Exercise Price”), which is at
least the Fair Market Value of each share of Common Stock (or at least 110% of
the Fair Market Value of each share of Common Stock if the Employee possesses
more than ten percent (10%) of the total combined voting power of all classes of
outstanding shares of the Company as determined under the Code) (the “Option”).

 

(b) The Option is intended to be an Incentive Stock Option as defined in the
Plan and within the meaning of Section 422 of the Code.

 

(c) The Option Shares and the Exercise Price are subject to adjustment under
certain circumstances as more fully set forth in the Plan. The term “Option
Shares” as used in this Agreement shall include any other class of stock or
other securities resulting from such adjustment.

 

1



--------------------------------------------------------------------------------

2. Option Exercise Limitations.

 

(a) Subject to the terms and conditions of this Agreement and the Plan, the
Option shall vest and become exercisable in              (            ) equal
annual installments pursuant to the following vesting schedule (the “Vesting
Schedule”): (i)              percent (            %) of the Option Shares shall
become exercisable on the first anniversary of the date of grant; (ii)
             percent (            %) of the Option Shares shall become
exercisable on the second anniversary of the date of grant; (iii)             
percent (            %) of the Option Shares shall become exercisable on the
third anniversary of the date of grant; (iv)              percent
(            %) of the Option Shares shall become exercisable on the fourth
anniversary of the date of grant; and (v)              percent (            %)
shall become exercisable on the fifth anniversary of the date of grant. The
Option exercise privileges shall be cumulative so that to the extent any Option
Share has become exercisable but has not been exercised shall remain exercisable
until the earlier of (i) termination of the Option as provided in Section 2(b)
of this Agreement or (ii) expiration of the Option Period as specified in
Section 2(c) of this Agreement.

 

(b) Upon Termination of Employment for any reason (other than as a result of
death or Disability), to the extent the Option has become exercisable as of the
date of Termination of Employment, the Employee must exercise all such
exercisable Option within three (3) months after the date of Termination of
Employment. Upon Termination of Employment due to the Employee’s death or
Disability, to the extent the Option has become exercisable as of the date of
Termination of Employment, the Employee or the Employee’s heirs, personal
representative, or legal representative, as the case may be, must exercise all
such exercisable Option within twelve (12) months after the date of Termination
of Employment. Except as specifically provided in this Section 2(b) of this
Agreement, the Option shall terminate and shall no longer be exercisable upon
Termination of Employment.

 

(c) Notwithstanding anything to the contrary and subject to earlier termination
pursuant to Section 2(b) of this Agreement or to the terms of the Plan, the
Option shall expire and automatically terminate at 5:00 p.m. (California time)
on the date which is seven (7) years from the date of grant (or five (5) years
from the date of grant if the Employee possesses more than ten percent (10%) of
the total combined voting power of all classes of outstanding shares of the
Company as determined under the Code) (the “Option Period”).

 

(d) Notwithstanding the Vesting Schedule, the aggregate Fair Market Value
(determined as of the date of grant) of the Option Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Employee
during any calendar year under all stock option plans of the Company may not
exceed One Hundred Thousand Dollars ($100,000). If the aggregate Fair Market
Value of the Option Shares exceeds $100,000, then the Option shall, to the
extent and in the order required by the Regulations (or any other authority
having the force of Regulations), automatically be deemed to be Non-Qualified
Stock Options, but all other terms and provisions of the Option shall remain
unchanged. In the absence of such Regulations (or authority), or in the event
such Regulations (or authority) require or permit a designation of the Option
which shall cease to constitute Incentive Stock Options, then the Option shall,
to the extent of such excess and in the order in which they were granted,
automatically be deemed to be Non-Qualified Stock Options, but all other terms
and provisions of the Option shall remain unchanged.

 

(e) If at any time the Option is exercised and the Company does not have in
effect, under the 1933 Act, and other applicable securities laws, a registration
statement relating to the Option Shares and a prospectus meeting the
requirements of the 1933 Act available for delivery to the Employee, the
Employee hereby represents, warrants and covenants that the Employee will
acquire the Option Shares for investment and not with a view to distribution,
sale or resale, and will comply with all applicable laws with regard to resale,
including, but not limited to, Rule 144 under the 1933 Act.

 

(f) No exercise of the Option may be for less than one hundred (100) Option
Shares, unless such lesser amount is the entire amount of the Option Shares
available under the Option at the time of exercise.

 

2



--------------------------------------------------------------------------------

3. Payment of the Exercise Price. At the time of exercise of the Option or any
portion thereof, the Exercise Price of the Option Shares as to which the Option
is then being exercised shall be tendered to the Company. The Exercise Price of
the Option Shares shall be paid to the Company (i) in cash, certified check,
bank cashier’s check or wire transfer, (ii) if requested by the Employee and
permitted by the Committee in its sole discretion, by cashless means including,
without limitation, the surrender to the Company of shares of previously
acquired Common Stock or option for Common Stock, which shall be valued at the
Fair Market Value as of the date of exercise of the Option, and (iii) if
requested by the Employee and permitted by the Committee in its sole discretion,
by a combination of the foregoing.

 

4. Option Exercise Procedure.

 

(a) Exercise of the Option shall be accomplished by delivery to the Company,
pursuant to Section 9 of this Agreement, of (i) a timely and completed written
notice of election to exercise in the form attached to this Agreement as Exhibit
”A” (the “Exercise Notice”), (ii) payment of the Exercise Price for the Option
Shares to be exercised, and (iii) payment for any applicable withholding taxes
as provided in Section 6 of this Agreement.

 

(b) The Option may be exercised by a broker-dealer acting on behalf of the
Employee if (i) the broker-dealer has received from the Employee or the Company
a copy of this executed Agreement, and instructions signed by the Employee
requesting the Company to deliver the Option Shares to the broker-dealer on
behalf of the Employee and specifying the account into which such shares should
be deposited, (ii) adequate provision has been made for the payment of any
withholding taxes due upon such exercise, and (iii) the broker-dealer and the
Employee have otherwise complied with Regulation T as promulgated by the Federal
Reserve Board.

 

(c) As soon as practicable after each timely exercise of the Option and
compliance by the Employee with all applicable conditions under this Agreement
and the Plan, the Company shall mail or cause to be mailed to the Employee at
the address specified in the Exercise Notice one or more stock certificates
registered in the name of the Employee for the number of shares of Common Stock
which the Employee shall be entitled to receive upon such exercise under the
provisions of this Agreement and the Plan.

 

5. Nontransferability.

 

(a) The Option and the rights and privileges associated with the Option shall
not be transferred, assigned, pledged or hypothecated by the Employee other than
by will or by the laws of descent and distribution, or pursuant to a qualified
domestic relations order as provided by the Code or Title I of the Employee
Retirement Income Security Act. The Option shall be exercisable during the
Employee’s lifetime only by the Employee or, in the event of Disability, by the
Employee’s personal representative. To the extent exercisable after the
Employee’s death, the Option shall be exercisable only by the person or persons
entitled to the Option under the Employee’s will or, if the Employee shall fail
to make testamentary disposition of the Option, by the Employee’s legal
representative. Upon any attempt to sell, transfer, assign, pledge, hypothecate,
or otherwise dispose of the Option, or any right or privilege conferred by the
Option, contrary to the provisions of this Agreement or the Plan, the Option,
including all rights and privileges under the Option, shall immediately become
null and void.

 

(b) Notwithstanding any provision to the contrary in this Agreement, if the
Employee is subject to the provisions of Section 16 of the 1934 Act, none of the
Option Shares may be sold or otherwise transferred, assigned, pledged or
hypothecated for a period of at least six (6) months from the date of exercise.

 

6. Withholding Taxes. The Company’s obligation to deliver the Option Shares upon
the exercise of the Option shall be subject to the Employee’s satisfaction of
all applicable federal, state and local tax withholding requirements. The
Employee understands and agrees that the Company and/or its subsidiaries may
deduct from the amount of any compensation payable to the Employee any taxes
required to be withheld with respect to the Option. If the Employee sells,
transfers, assigns, or otherwise disposes of any Option Shares within two (2)
years after the date of grant or within one (1) year after the date of exercise,
the Employee shall promptly notify the Company of such disposition, and the
Company shall have the right to demand that the Employee remit to the Company
and/or its subsidiaries the amounts, if any, necessary to satisfy any applicable
federal, state and local tax withholding requirements imposed by reason of such
disposition.

 

3



--------------------------------------------------------------------------------

7. Limitation of Rights.

 

(a) Other than the Option granted under this Agreement, nothing contained in
this Agreement or in the Plan shall give or entitle the Employee to any right to
receive any option or other award under the Plan or as may be determined by the
Committee in its sole discretion, or give the Employee or any other person any
interest in any fund or in any specific asset or assets of the Company.

 

(b) Nothing contained in this Agreement or in the Plan shall confer on the
Employee any right to employment or to continue in the employment of the
Company, or affect in any way the rights of the Company to terminate the
Employee’s employment at any time. Neither the Plan nor this Agreement
constitutes evidence of any agreement or understanding, express or implied, that
the Company will employ the Employee in any particular position or at any
particular rate of remuneration.

 

(c) Nothing contained in this Agreement or in the Plan shall limit the
establishment or continued operation of other incentive compensation plans by
the Company, or limit the authority of the Board to establish or amend incentive
compensation plans for the Company, or in any way limit or restrict the amount
of payments under such incentive compensation plans, or in any way limit the
authority of the Board to authorize or make such payments as the Board may
determine for any period, or limit or otherwise affect the payment or amount of
salaries, wages or special compensation to any employee, including the Employee.

 

(d) Nothing contained in this Agreement shall affect the Employee’s right to
participate and receive benefits under and in accordance with the then-current
provisions of any other stock option plan, pension, insurance or other employee
welfare plan or program of the Company.

 

8. Rights of Stockholder. Neither the Employee nor any person claiming under or
through the Employee shall be, or have any rights or privileges of, a
stockholder of the Company with respect to any of the Option Shares issuable
upon the exercise of the Option, unless and until the Company issues one or more
certificates representing such shares.

 

9. Notices. Any notice to be given to the Company or the Committee under the
terms of this Agreement shall be addressed to the Company at 4695 MacArthur
Court, Suite 1250, Newport Beach, California 92660, Attention: 1994 Stock
Incentive Plan Committee in care of the Corporate Secretary, or at such other
address as the Company may hereafter designate in writing pursuant to this
Section 9. Any notice to be given to the Employee shall be addressed to the
Employee at the address set forth beneath the Employee’s signature hereto or the
last known address on record with the Company, or at any such other address as
the Employee may hereafter designate in writing pursuant to this Section 9. Any
such notice shall be deemed to have been duly given when delivered personally
(or by messenger) or upon receipt when enclosed in a properly sealed envelope,
correctly addressed, registered or certified mail, and deposited, postage
prepaid, in the U.S. mail.

 

10. Acknowledgement. By signing this Agreement, or by accepting or exercising
any Option, the Employee acknowledges and agrees that:

 

(a) The Employee has received and reviewed a copy of the Plan.

 

(b) The Employee has had the opportunity to make any and all inquiries the
Employee may have in connection with the Option, this Agreement and the Plan.

 

(c) All determinations by the Committee with respect to the resolution of any
disputed question arising under the Agreement or the Plan, including questions
of construction and interpretation, shall be within the absolute discretion of
the Committee and shall be final, binding and conclusive upon all persons,
including the Employee. Without limiting the generality of the foregoing, the
determination of the Committee as to whether the Employee’s employment has been
terminated and the date thereof shall be final, binding and conclusive upon the
Employee and all persons.

 

4



--------------------------------------------------------------------------------

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company and, subject to the
limitations on transferability contained herein, of the heirs, executors,
administrators and legal representatives of the Employee.

 

12. Governing Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by the laws of the State of California without
giving effect to the principles of conflicts of laws. This Agreement shall be
construed in accordance with the provisions of the Plan unless specifically
provided otherwise herein.

 

13. Gender. As used in this Agreement, the masculine, feminine and neuter gender
and the singular or plural numbers shall be deemed to include the others
whenever the context so indicates.

 

14. Compliance with Laws and Regulations. The Option and the obligation of the
Company to sell and deliver the Option Shares shall be subject to applicable
federal and state laws, rules and regulations, and to such approvals by any
government or regulatory agency as may be required.

 

15. Entire Agreement. This Agreement together with the Plan constitute the
entire understanding between the parties regarding the Option and the matters
herein. Any prior agreements, commitments or negotiations concerning the Option
or the matters herein are superseded. This Agreement may be amended or modified
only by a written agreement signed by the parties.

 

16. Headings. The section or subsection headings contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of the provisions contained therein.

 

17. Facsimile Signature. This Agreement may be executed by a party’s signature
transmitted by facsimile, and copies of this Agreement executed and delivered by
means of facsimile signatures shall have the same force and effect as copies
hereof executed and delivered with original signatures. All parties may rely
upon facsimile signatures as if such signatures were originals. Any party
executing and delivering this Agreement by facsimile shall promptly thereafter
deliver a counterpart signature page of this Agreement containing said party’s
original signature.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[Remainder of page intentionally left blank; signatures follow.]

 

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Incentive Stock Option
Agreement effective as of the date first written above.

 

AMERICAN VANGUARD CORPORATION, a Delaware corporation By:        
Name:                                     
                                                  
Title:                                     
                                                

 

 

EMPLOYEE:      

Name:                                     
                                                      

Address:

                                        
                                                     
                                                                               
                                                   
                                                 

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF EXERCISE

 

To:    American Vanguard Corporation      4695 MacArthur Court, Suite 1250     
Newport Beach, CA 92660      Attention:    1994 Stock Incentive Plan Committee
c/o Corporate Secretary      Subject:   

Notice of Intention to Exercise Option under the

American Vanguard Corporation 1994 Stock Incentive Plan

 

I am the “Employee” granted an Incentive Stock Option pursuant to the Incentive
Stock Option Agreement entered into with the Company dated             , 200  
(the “Agreement”). Capitalized terms used but not defined herein shall have the
meaning assigned to such terms in the Agreement.

 

Pursuant to the Agreement, I hereby provide you with official notice that I
elect to exercise my Option to purchase the Option Shares under the Option as
follows:

 

Number of Option Shares:                                         
                                                          Method of Payment:  
                                                                               
                

 

Concurrently herewith is payment of the Exercise Price for the Option Shares
and, if applicable, amounts to be withheld to satisfy any withholding taxes. I
understand and agree that the determination of the Fair Market Value of the
Option Shares issued on this exercise of my Option shall be made as of the day
that this Notice of Exercise is received by the Company.

 

I further understand that this election is irrevocable once it is effective in
accordance with the terms of the Agreement.

 

The certificate for the Option Shares should be registered and forwarded as
follows:

 

Name on Certificate:                                         
                                                          Address:  
                                                                               
                                                           
                                                             
                                                                               
                 Signed:                                         
                                                          Print Name:  
                                                                               
                 Date:                                         
                                                         